DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed August 17, 2021 (“08/17/21 Amendment") has been entered, and fully considered.  In the 08/17/21 Amendment, claims 1 & 5-14 were amended, and claims 17 & 18 were newly added.  No claims were cancelled.  Therefore, claims 1-18 are now pending in the application (claims 15 & 16 remain withdrawn from further consideration).
3.	The 08/17/21 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 05/26/21 (“05/26/21 Action”), with the exception of those reiterated herein, which have been maintained.
4.	New claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment. 

Claim Objections
5.	Claims 1, 8, 10, & 17 are objected to because of the following informalities:  
	a.	In claim 1, line 8, the recitation of “to increase a temperature” should instead recite --to increase the temperature--.  
b.	In claim 1, line 11, the errant recitation of “the,” should be deleted. 
c.	In claim 1, line 16, the recitation of “the nanoparticle formulation is configured to turn” should instead recite --wherein the nanoparticle formulation is configured to turn--.  
claim 8, line 3, the recitation of “the solidified heat substrate” should instead recite --the fixable heat substrate--.  
e.	In claim 10, line 5, the recitation of “the conformable heat substrate” should instead recite --the conformable heat substrate composition--.
f.	In claim 17, line 2, the recitation of “varying one or more” should instead recite --varying one or more of--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-14, 17, & 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.         	Claim 1 recites the limitation “the agent” in line 6.  There is insufficient antecedent basis for this recitation in the claim.
9.         	Claim 1 additionally recites the limitation “the target site” in line 6.  There is insufficient antecedent basis for this recitation in the claim.
10.       	Claims 2-14, 17, & 18 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
11.	Claim 3 recites the limitation “the step of heating the target with microwaves” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.
12.	Claim 5 recites the limitation “the target tissue” in lines 2-3.  There is insufficient antecedent basis for this recitation in the claim.

14.	Claim 9 recites the limitation “the target tissue” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
15.	Claim 10 recites the limitation “the target tissue” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
16.       	Claims 11 & 17 are rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).
17.	Claim 12 recites the limitation “the target tissue” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
18.	Claim 12 recites the limitation “at a target site” in line 5.  This recitation renders the claim indefinite, as it is not clear whether the recited “a target site” is the same “target site” recited in independent claim 1 (from which claim 12 ultimately depends), or a different target site.  Clarification is required.  
19.       	Claims 13, 14, & 18 are rejected as ultimately depending from a claim (claim 12) rejected under 35 U.S.C. 112(b).
20.	Claim 13 recites the limitation “the CsCl delivered under x-ray image guidance” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
21.	Claim 14 recites the limitation “the tissue” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
22.	Claim 18 recites the limitation “the polymeric lattice structure” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
23.	Claim 18 recites the limitation “the nanoparticles” in line 2.  There is insufficient antecedent basis for this recitation in the claim.


Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 1, 2, 4, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0336897 to Wolf et al. (“Wolf”) in view of U.S. Patent Application Publication No. 2011/0105825 to Nayfach-Battilana ("Nayfach-Battilana").
27.	Regarding claim 1, Wolf teaches a tissue-targeting theranostic method [e.g., ¶’s [0020], [0026] (“the invention provides USPIO-based technology that can be used for both diagnosis and therapy--"theranosis" of macrophage-dependent or -associated diseases”), [0185], & [0234]] comprising:
administering to a patient an engineered ferritin or iron-based nanoparticle formulation having a given temperature at administering, the nanoparticle formulation having a surface - or tissue-specific targeting [¶’s [0024], [0026] (“administering to the subject a formulation of an ultrasmall superparamagnetic iron oxide (USPIO) nanoparticles”), [0115]-[0120], [0122]; note that the formulation will have a temperature when it is administered] and having iron content that allows MRI imaging to confirm existence of a target and presence of the agent at the target site [see ¶[0030] (“(3) locating the activated macrophages with a medical imaging device to identify the size, shape, and/or location of tissues affected by the disease or condition”) and ¶[0031] (“step (3) can be any suitable medical imaging device including MRI”); [0024], [0051]], and 
after administering the nanoparticle formulation, heating the nanoparticle formulation with microwaves to increase a temperature of the nanoparticle formulation substantially uniformly beyond the given temperature [the,] [[see ¶[0030] (“(4) raising temperature of (e.g., heating) the aggregates by directing an energy that is absorbed by the aggregates, and sustaining the elevated temperature for a time sufficient to kill the cells in tissues affected by the disease or condition and surrounding said activated macrophage”) and [0039] (“the energy is microwave energy {e.g., one delivered by an approved microwave device with a frequency within the ISM band for such devices}”); [0058], [0169], [0177]], 
the nanoparticle formulation being coated at least in part with a poly-carbohydrate molecule [see ¶[0115] (“The core is typically coated with a biologically compatible polymer (e.g. sucrose, dextran, or other synthetic carbohydrate)…”)] such that the nanoparticle formulation is hydrophilic and miscible with an aqueous polymer solution [see ¶[0124]]….
While Wolf teaches that the nanoparticles may be coated by dextran [see, e.g., ¶[0137]], Wolf does not explicitly teach the nanoparticle formulation including a cross-linked dextran with a non-reducing end.
Nayfach-Battilana, in a similar field of endeavor, is directed to an apparatus and methods for diagnostics and hyperthermic treatments employing nanoparticle-sized magnetic  to utilize a nanoparticle formulation including a cross-linked dextran with a non-reducing end [see, e.g., ¶’s [0049], [0134], [0234]].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wolf such that the nanoparticle formulation include a cross-linked dextran with a non-reducing end, since this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Nayfach-Battilana), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Wolf, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	As modified, since the combination of Wolf/Nayfach-Battilana teaches the same nanoparticle formulation along with the same administering/heating steps, it is the Examiner’s positon that the nanoparticle formulation of Wolf/Nayfach-Battilana would similarly be configured to turn into a gel of predetermined ablation shape and volume after being administered to the patient.
28.	Regarding claim 2, the combination of Wolf and Nayfach-Battilana teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Wolf further teaches the step of locally applying a microwave heat substrate [e.g., ferumoxytol - ¶’s [0120], [0122]; note: Applicant’s published Specification (U.S. 2018/0153617), at ¶[0031], which lists ferumoxytol as an example of a heat substrate] to enhance hyperthermal ablation of the target [¶’s [0169], [0174]].    
29.	Regarding claim 4, the combination of Wolf and Nayfach-Battilana teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  

30.	Regarding claim 9, the combination of Wolf and Nayfach-Battilana teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Wolf further teaches wherein the microwave heat substrate enhances microwave energy absorption, such that applying microwave energy to a region of the target tissue elevates temperature of the microwave heat substrate and thermally ablates the target tissue e.g., ¶’s [0020], [0023], [0026], [0030], [0039], [0110], [0173], [0181], [0238], [0247]], wherein the microwave heat substrate exponentially increases microwave heating so as to effectively ablate the targeted tissue [e.g., ¶’s [0030], [0039], [0057], [0169], [0170], [0181]]; or [the following claim limitation is optional] wherein the microwave heat substrate is delivered into or surrounding the target site to elevate temperature forming a thermal boundary thereby enhancing treatment of the target tissue.  

31.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wolf and Nayfach-Battilana, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2013/0267940 to Chiang et al. ("Chiang").
32.	Regarding claim 3, the combination of Wolf and Nayfach-Battilana teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
While Wolf teaches the use of microwave probes [see ¶[0247]], the combination of Wolf and Nayfach-Battilana does not, however, explicitly teach:
wherein the step of heating the target with microwaves includes applying microwave energy via a percutaneous microwave ablation probe positioned in the vicinity of the target.
e.g., a tumor). 
            As one example, Chiang, in a similar field of endeavor, teaches a microwave ablation system comprising a probe (20) whose distal end (24) may be inserted percutaneously through the skin of a patient (26) so that the distal end (24) of the probe (20) lies within (and is therefore in the “vicinity” of) a tumor (28) (target) [Chiang, ¶’s [0040]-[0041]; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Wolf and Nayfach-Battilana such that the step of heating the target with microwaves includes applying microwave energy via a percutaneous microwave ablation probe positioned in the vicinity of the target, as taught by Chiang, so as to avoid exposing non-target tissue to microwave energy. 

33.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wolf and Nayfach-Battilana, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2010/0198210 to Lanphere et al. ("Lanphere").
34.	Regarding claims 5-8, the combination of Wolf and Nayfach-Battilana teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
While Wolf teaches image-guided delivery of a material [as broadly as claimed, see, e.g., ¶[0245] discussing how images can provide information suggesting additional administration (or delivery) to achieve a desired content (“These images provide information about the next steps, which may include proceeding directly to the USPIO-based therapies or may suggest the additional administration of USPIO to achieve the desired local USPIO content”)], the combination of Wolf and Nayfach-Battilana does not appear to teach wherein the method further comprises:  
claim 5); 
wherein the fixable heat substrate includes a reverse change polymer that fixes the agent at the target site for sustained and localized delivery of the agent (claim 6); 
wherein the reverse change polymer comprises a treatment material, and wherein microwave heating or body temperature fixes the treatment material at the target site as a thermal boundary on the target tissue for enhanced ablation (claim 7); nor   
wherein the polymer/heat substrate fixes the nanoparticle formulation to the target tissue so as to deliver the treatment material over time as the solidified heat substrate is degraded in position (claim 8). 
Lanphere, in a similar field of endeavor, teaches:
delivery of a fixable heat substrate [ferromagnetic material - ¶’s [0087]-[0089]] positioned to enhance hyperthermal microwave ablation of the target tissue [¶[0087]];  
wherein the fixable heat substrate includes a reverse change polymer [gelling precursor - ¶’s [0017], [0083]-[0086]] that fixes the agent at the target site for sustained and localized delivery of the agent [therapeutic agent - ¶’s [0018], [0030]]; 
wherein the reverse change polymer comprises a treatment material [¶’s [0018], [0030]], and wherein microwave heating [¶’s [0022], [0197], [0201]] or body temperature fixes the treatment material at the target site as a thermal boundary on the target tissue for enhanced ablation [¶’s [0027], [0061], [0074], [0078], [0087], [0090]]; and    
wherein the polymer/heat substrate fixes the nanoparticle formulation to the target tissue so as to deliver the treatment material over time as the solidified heat substrate is degraded in position [¶’s [0030], [0085], [0203]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Wolf and Nayfach-e.g., ¶’s [0027], [0030], [0061], [0074]].   

35.       NOTE:  While claims 10-14, 17, & 18 are not currently subject to a rejection under either 35 U.S.C. § 102 or § 103, the rejections under 35 U.S.C. § 112(b) above have precluded a determination of allowability at this time.  Upon correction of the issues underlying the § 112(b) rejections, the allowability of claims 10-14, 17, & 18 will be reconsidered by the Examiner.

Response to Arguments
36.	Those rejections under § 112(b) previously set forth in the 05/26/21 Action, and reiterated herein, have been maintained as they were not addressed by the 08/17/21 Amendment.
37.	New claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.



Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794